DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ claims 1-20 are pending 
2/ claims 1, 9, 18, 19, and 20 are independent
3/ IDS filed 09/22/2021; 11/18/2021; and 03/09/2022 are considered
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
-Applicant argued that the combination does not explicitly disclose.
the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN
Examiner respectfully disagrees:
The instant application in [0041] discloses the first SID list is generated based on SIDs of an X.sup.th node to a Y.sup.th node in the M nodes, and the second SID list is generated based on SIDs of a (Y+1).sup.th node to a Z.sup.th node in the M nodes. here X is greater than or equal to 1, Y is greater than or equal to X, and Z is less than or equal to M.
Further it in [0050] it discloses the first SID list is generated based on a SID of the ingress edge node in the DCN, and the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN. The ingress node is any of the nodes in X.sup.th node to a Y.sup.th node in the M nodes and SF node in the DCN and egress edge node are any of the nodes in a (Y+1).sup.th node to a Z.sup.th node in the M nodes. Rasoul in figure of page 32 discloses the following figure:
    PNG
    media_image1.png
    164
    248
    media_image1.png
    Greyscale
 Rasoul in the figure discloses multi-domain network where different domain of networks are stitched to enable segment routing among different types of network domains.  For example, the first blue color is a different domain, the red color is a different domain, and the green is a different domain. The system receives packet from basic forwarding network; creating SID and sending the packet in domain corresponding to the SID that is the blue color; and generating the BSID (different bridging SID) for a different domain and replacing the SID with BSID for tunneling the packet through the new domain. As indicated above, the BSID at node 4 replaces the SID represented by the blue color. The BSID can comprise any number of nodes within the red domain. In this case any two nodes of the red domain can correspond to the SR node and the egress edge node. For example, node 6 corresponds to SR node and node 7 corresponds to egress edge node.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils (US pg. no. 20180375684), further in view of Rasoul “segment routing”.
Regarding claim 1.  Filsfils discloses a data forwarding method, comprising: 
obtaining, by a head node (fig. 1A SR edge node), to-be-forwarded data ([0059] discloses a service-applied native packet is received by the SR gateway (e.g., on an interface, via shared memory) that corresponds to head node. In process block 704, the corresponding stored SR encapsulating header is determined. The SR header comprises SID; [0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router according to one embodiment. Processing begins with process block 300. In process block 302, a packet is received.); 
obtaining, by the head node, a first segment identifier SID list corresponding to the to-be- forwarded data, wherein the first SID list is generated based on SIDs of a part of nodes in a target forwarding path ([0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router according to one embodiment. Processing begins with process block 300. In process block 302, a packet is received. In process block 304, a lookup operation is performed on the destination address of the received packet to determine processing information. As determined in process block 305, if the packet was received on an external network interface and to be sent into an SR network, then processing proceeds to process block 306; [0045] Continuing in process block 306, the native packet is encapsulated into an SR packet with a SR encapsulating header with current SR information according to a corresponding policy, and processing proceeds to process block 308… Continuing with process block 308, an egress lookup operation is performed on the destination address of the outbound SR or native packet to determine forwarding information, with the packet forwarded accordingly; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); 	
encapsulating, by the head node in front of the to-be-forwarded data, a packet header comprising the first SID list, to obtain a to-be-forwarded packet ([0045] Continuing in process block 306, the native packet is encapsulated into an SR packet with a SR encapsulating header with current SR information according to a corresponding policy, and processing proceeds to process block 308… Continuing with process block 308, an egress lookup operation is performed on the destination address of the outbound SR or native packet to determine forwarding information, with the packet forwarded accordingly; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); and 
sending, by the head node, the to-be-forwarded packet based on the first SID list ([0059] discloses a service-applied native packet is received by the SR gateway (e.g., on an interface, via shared memory). In process block 704, the corresponding stored SR encapsulating header is determined. In process block 706, a lookup operation is performed on the SR encapsulating header (e.g., on the destination address) to determine processing (e.g., forwarding) information. As determined in process block 707, if another service is to be applied to the native packet, then processing proceeds to process block 708; else to process block 710. Continuing in process block 708, the stored SR encapsulating header is updated and the native packet is communicated to the corresponding service function based on the processing information. Continuing in process block 710, an SR packet is generated with the SR encapsulating header and service-applied native packet and forwarded according to the forwarding information. Processing of the flow diagram of FIG. 7 is complete as indicated by process block 719; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); 	
wherein the target forwarding path comprises M nodes (fig. 1A discloses SR network 110 and external client network 103. Nodes in network 110 and 103 which are in a path of packet forwarding and participated to send data to destination in the networks correspond to M nodes).
But, Filsfils does not explicitly disclose:
the first SID list is generated based on SIDs of first N nodes in the M nodes, the first SID list is replaced with a second SID list at an intermediate node, and the second SID list is generated based on SIDs of an xth  node to a yth node in the M nodes, wherein M is greater than N, N is greater than or equal to 1, X is greater than or equal to N, and Y is less than or equal to M.  
However, in the same field of endeavor, Rasoul discloses the first SID list is generated based on SIDs of first N nodes in the M nodes (Rasoul in Binding SID in figure on page 32 discloses the first SID of the nodes comprising nodes 1-4  is generated at node 1 (N nodes) with the blue color), the first SID list is replaced with a second SID list at an intermediate node (Rasoul discloses in the figure of page 32, the edge node of multi-domain network, node4 replaces the first SID with binding SID represented by the red color to tunnel communication through different domain), and the second SID list is generated based on SIDs of an xth  node to a yth node in the M nodes (Rasoul in figure of page 32 discloses node 4-node 7 where that can be different number of nodes based on the network size), wherein M is greater than N, N is greater than or equal to 1, X is greater than or equal to N, and Y is less than or equal to M (Rasoul in figure of page 32 discloses node 4-node 7 where that can be different number of nodes based on the network size to match the number values of N, M, X, or Y nodes. The system is fully capable to comprise a network comprising these nodes).
Rasoul further discloses, wherein the head node is connected to an ingress edge node in a data center network (DCN) through a basic forwarding network (page 32 discloses node 1 (head node). The network represented by the blue color in the figure corresponds to the basic forwarding network. Node 1 (head node) connected to node 4 (ingress node) of the data center and the edge node of the data center (node 4 corresponds to ingress)); 
	the target forwarding path comprises: the ingress edge node in the DCN (node 4), at least one service function SF node in the DCN (node 6), and an egress edge node in the DCN (Rasoul in figure of page 32 discloses nodes among multi-domain networks. Service providing nodes such as node 6 in the red network corresponds to SF node);  
	the first SID list is generated based on a SID of the ingress edge node in the DCN (Rasoul in figure of page 32 discloses the blue SID comprises the node 4 (ingress node in the SID), the SID of  ingress node of the DCN is used to generates the first SID represented by the blue color)  	
the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN (The instant application in [0041] discloses the first SID list is generated based on SIDs of an X.sup.th node to a Y.sup.th node in the M nodes, and the second SID list is generated based on SIDs of a (Y+1).sup.th node to a Z.sup.th node in the M nodes. here X is greater than or equal to 1, Y is greater than or equal to X, and Z is less than or equal to M. Further it in [0050] it discloses the first SID list is generated based on a SID of the ingress edge node in the DCN, and the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN. The ingress node is any of the nodes in X.sup.th node to a Y.sup.th node in the M nodes and SF node in the DCN and egress edge node are any of the nodes in a (Y+1).sup.th node to a Z.sup.th node in the M nodes. Rasoul in figure of page 32 multi-domain network where different domain of networks are stitched to enable segment routing among different types of network domains. For example, the first blue color is a different domain, the red color is a different domain, and the green is a different domain. The system receives packet from basic forwarding network; creating SID and sending the packet in domain corresponding to the SID that is the blue color; and generating the BSID (different bridging SID that corresponds to the second SID) for a red domain and replacing the SID with BSID for tunneling the packet through the new domain. As indicated above, the BSID at node 4 replaces the SID represented by the blue color. The BSID can comprise any number of nodes within the red domain. In this case any two nodes of the red domain can correspond to the SR node and the egress edge node. For example, node 6 corresponds to SR node and node 7 corresponds to egress edge node); and 
	the first SID list is replaced with the second SID list at the ingress edge node in the DCN (Rasoul in figure of page 32 discloses the node 4 replaces BSID in place of SID); and
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Rasoul. The modification would allow scalable segment routing by tunneling communication through multi-domain networks where SR is not supported.
	Regarding claim 2. The combination discloses method according to claim 1.
	Filsfils discloses the obtaining of a first SID list corresponding to the to-be-forwarded data comprises: 
obtaining, by the head node based on a service attribute of the to-be-forwarded data, an SR policy corresponding to the to-be-forwarded data ([0031] discloses in response to receiving a native packet, a SR edge node 111, 113 identifies a SR policy (e.g., list of segments) through or to which to forward a SR packet encapsulating the native packet. These policies can change in response to network conditions, network programming, etc. SR edge nodes 111 and 113 also decapsulate native packets from SR packets and forward the native packets into network 101 and 103).; and 
determining a SID list comprised in the SR policy as the first SID list corresponding to the to-be-forwarded data ([0031] discloses in response to receiving a native packet, a SR edge node 111, 113 identifies a SR policy (e.g., list of segments) through or to which to forward a SR packet encapsulating the native packet. These policies can change in response to network conditions, network programming, etc. SR edge nodes 111 and 113 also decapsulate native packets from SR packets and forward the native packets into network 101 and 103.).  
	Rasoul further discloses wherein before the obtaining of a first SID list  (SID list provided to node 12) corresponding to the to-be-forwarded data, the method comprises: 
	receiving, by the head node, a segment routing policy (SR policy) sent by a controller, wherein the SR policy comprises the first SID list (Rasoul in page 10 discloses node 12 (head node) receives SID from PCE (controller);5U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary Amendment
	Regarding claim 3. The combination discloses method according to claim 1.
Rasoul discloses the sending of the to-be-forwarded packet based on the first SID list comprises: 	sending the to-be-forwarded packet to the ingress edge node in the DCN based on the first SID list through the basic forwarding network (Rasoul in figure of page 32 discloses multi-domain network where different domain of networks are stitched to enable segment routing among different types of network domains. The system is fully capable of receiving packet from basic forwarding network; creating SID and sending the packet in domain corresponding to the SID and; generating the BSID (different bridging SID) for a different domain and replacing the SDI with BSID for tunneling the packet through the new domain. The new domain can be basic forwarding Doman or a different one).  

Regarding claim 7. The combination discloses the  method according to claim 1.
wherein an Mth node in the target forwarding path is a target node of a virtual private network VPN service corresponding to the to- be-forwarded data (Rasoul in page 53 in the figure discloses end-to-end VPN segment routing. The end node of the routing corresponds to node M);
Rasoul further discloses encapsulating, in front of the to-be-forwarded data, of a packet header comprising the first SID list comprises: 
encapsulating, in front of the to-be-forwarded data, an inner packet header comprising a SID of the target node (Rasoul in page 32 the fig discloses the node 10, SID of the target node); 
encapsulating, in front of the inner packet header, an outer packet header comprising the first SID list (Rasoul in figure discloses the SID list in blue is on top of target node identifier); and using to-be-forwarded data having the outer packet header and the inner packet header as the to-be-forwarded packet (Rasoul in the figure discloses the user packet header and the inner packet header); and 
the sending of the to-be-forwarded packet based on the first SID list comprises: sending the to-be-forwarded packet based on the first SID list in the outer packet header (Rasoul in figure discloses the SID list in blue is on top of target node identifier); and using to-be-forwarded data having the outer packet header and the inner packet header as the to-be-forwarded packet (Rasoul in the figure discloses the user packet header and the inner packet header. The figure discloses packet is forwarded to node 4 using SID).  
	Regarding claim 8. The combination discloses the method according to claim 1.
	Filsfils further discloses wherein the to-be-forwarded packet is an SRv6 packet ([0021] discloses the SR gateway receives a SR packet encapsulating a native packet, such as, but not limited to, an Internet Protocol version 4 (IPv4) packet, Internet Protocol version 6 (IPv6) packet, Ethernet frame/packet, or other protocol packet. The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6).
Regarding claim 9. Filsfils discloses a data forwarding method, omprising:
 receiving, by an intermediate node, a to-be-forwarded packet, wherein a packet header of the to-be-forwarded packet comprises a first segment identifier (SID) list ([0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router according to one embodiment. Processing begins with process block 300. In process block 302, a packet is received. In process block 304, a lookup operation is performed on the destination address of the received packet to determine processing information. As determined in process block 305, if the packet was received on an external network interface and to be sent into an SR network, then processing proceeds to process block 306; [0045] Continuing in process block 306, the native packet is encapsulated into an SR packet with a SR encapsulating header with current SR information according to a corresponding policy, and processing proceeds to process block 308… Continuing with process block 308, an egress lookup operation is performed on the destination address of the outbound SR or native packet to determine forwarding information, with the packet forwarded accordingly; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); 
But, Filsfils does not explicitly disclose:
obtaining, by the intermediate node, a second SID list corresponding to the to-be-forwarded packet; 
replacing, by the intermediate node, the first SID list in the packet header with the second 8U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary Amendment SID list; and 
sending, by the intermediate node, the to-be-forwarded packet based on the second SID list; 
wherein the first SID list and the second SID list are separately generated based on SIDs of a part of nodes in a target forwarding path; and 
the target forwarding path comprises M nodes, the first SID list is generated based on SIDs of an X"' node to a Y"' node in the M nodes, and the second SID list is generated based on SIDs of a (Y+1)"' node to a Z"' node in the M nodes, wherein X is greater than or equal to 1, Y is greater than or equal to X, and Z is less than or equal to M.  
However, in the same field of endeavor, Rasoul discloses:
obtaining, by the intermediate node, a second SID list corresponding to the to-be-forwarded packet (Rasoul in the figure page 32 discloses the border node 4 of multi-domain network takes the packet with the first SID in blue); 
replacing, by the intermediate node, the first SID list in the packet header with the second 8U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary AmendmentSID list (Rasoul in the figure page 32 discloses the border node 4 of multi-domain network takes the packet with the first SID in blue; after receiving, replaces the SID with a BSID indicated with the red color of the heading that would be used to tunnel the communication in the new domain) and 
sending, by the intermediate node, the to-be-forwarded packet based on the second SID list (Rasoul in the figure page 32 discloses node 4 used the BSID to route the packet in the new domain to the destination); 
wherein the first SID list and the second SID list are separately generated based on SIDs of a part of nodes in a target forwarding path (Rasoul discloses in the figure of page 32 that the first SID in blue is generated at node 1 and the second SID in red is generated at node 4); and 
the target forwarding path comprises M nodes (Rasoul page 32, the figure discloses nodes 1-10 that corresponds 10 nodes corresponds to M), the first SID list is generated based on SIDs of an X"' node to a Y"' node in the M nodes (Rasoul in page 32 discloses nodes 1-4 that corresponds to x node to y node), and the second SID list is generated based on SIDs of a (Y+1)"' node to a Z"' node in the M nodes, wherein X is greater than or equal to 1, Y is greater than or equal to X, and Z is less than or equal to M (Rasoul page 32 the figure discloses the border nodes 4 and 7 connecting (stitching) multi-domains. The nodes 1-10 corresponds noded1 x and M, the border node4 corresponds to y and y=1 node depending on which domain it is interfacing; The nodes in these domains corresponds to nodes. The system is capable to incorporate any number of nodes in the networks. The figure is an illustration of how different domains can be stitched together to enable scalable SR routing where that can be scaled to any desired size/ number and type of domain networks).  
wherein the intermediate node is an ingress edge node in a data center network (DCN) (the figure in page 32 discloses node 4 (ingress node is an intermediate node), and the intermediate node is connected to a basic forwarding network (the figure in page 32 discloses that the domain in the blue color that corresponds to basic forwarding network connected to node 4); 
the target forwarding path comprises: the ingress edge node in the DCN (figure on  page 32 discloses node 4), at least one SF node in the DCN (figure on  page 32 discloses node 6), and an egress edge node in the DCN (figure on  page 32 discloses node 7); 
the first SID list is generated based on a SID of the ingress edge node in the DCN (Rasoul in figure of page 32 discloses the blue SID comprises the node 4 (ingress node in the SID), the SID of  ingress node of the DCN is used to generates the first SID)  	
the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN (The instant application in [0041] discloses the first SID list is generated based on SIDs of an X.sup.th node to a Y.sup.th node in the M nodes, and the second SID list is generated based on SIDs of a (Y+1).sup.th node to a Z.sup.th node in the M nodes. here X is greater than or equal to 1, Y is greater than or equal to X, and Z is less than or equal to M. Further it in [0050] it discloses the first SID list is generated based on a SID of the ingress edge node in the DCN, and the second SID list is generated based on a SID of the at least one SF node in the DCN and a SID of the egress edge node in the DCN. The ingress node is any of the nodes in X.sup.th node to a Y.sup.th node in the M nodes and SF node in the DCN and egress edge node are any of the nodes in a (Y+1).sup.th node to a Z.sup.th node in the M nodes. Rasoul in figure of page 32 multi-domain network where different domain of networks are stitched to enable segment routing among different types of network domains. For example, the first blue color is a different domain, the red color is a different domain, and the green is a different domain. The system receives packet from basic forwarding network; creating SID and sending the packet in domain corresponding to the SID that is the blue color; and generating the BSID (different bridging SID that corresponds to the second SID) for a red domain and replacing the SID with BSID for tunneling the packet through the new domain. As indicated above, the BSID at node 4 replaces the SID represented by the blue color. The BSID can comprise any number of nodes within the red domain. In this case any two nodes of the red domain can correspond to the SR node and the egress edge node. For example, node 6 corresponds to SR node and node 7 corresponds to egress edge node); and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Rasoul. The modification would allow scalable segment routing by tunneling communication through multi-domain networks where SR is not supported.
Regarding claim 10. The combination discloses the method according to claim 9.
Filsfils further discloses wherein the to-be-forwarded packet is an SRv6 packet ([0021] discloses the SR gateway receives a SR packet encapsulating a native packet, such as, but not limited to, an Internet Protocol version 4 (IPv4) packet, Internet Protocol version 6 (IPv6) packet, Ethernet frame/packet, or other protocol packet. The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6).  
Regarding claim 11. The combination discloses the method according to claim 9.
Rasoul further discloses, wherein the intermediate node is the Y"' node in the M nodes (Rasoul in the figure of page 32 discloses node 4 that corresponds to Yth node).  
Regarding claim 13. The combination discloses method according to claim 9.
Rasoul discloses the receiving, by an intermediate node, of a to-be-forwarded packet comprises: receiving, by the intermediate node through the basic forwarding network, the to-be-forwarded packet sent by a head node (Rasoul in figure of page 32 discloses node 1 receives packet from source. The source network corresponds to basic forwarding network); and 
the sending the to-be-forwarded packet based on the second SID list comprises: sending the to-be-forwarded packet to a first SF node in the at least one service function SF node in the DCN based on the second SID list through an internal node in the DCN (Rasoul in figure of page 32 discloses packet is forwarded to node 10 in a multi-domain fashion where SID  is stitched among the domains. The path the packet takes can be configured flexible to take any segment directed to any node of any one of the domain networks. Which node sending the packet or  which one receiving it and in which direction the packet is sent using which segment is an obvious variation where packet routing can take any path to any specific node of network).
Regarding claim 17. The combination discloses the method according to claim 9.
Rasoul discloses, wherein Z is less than M (page 32 discloses number of any one of nodes is less than 10 nodes that corresponds to M); an 
Mth node in the target forwarding path is a target node of a virtual private network VPN service corresponding to the to-be-forwarded packet (Rasoul in page 53 in the figure discloses end-to-end VPN segment routing. The end node of the routing corresponds to node M);
the to-be-forwarded packet has an outer packet header and an inner packet header, wherein the outer packet header is encapsulated in front of the inner packet header (Rasoul in figure discloses the SID list in blue is on top of target node identifier); and using to-be-forwarded data having the outer packet header and the inner packet header as the to-be-forwarded packet (Rasoul in the figure discloses the user packet header and the inner packet header); 
the outer packet header comprises the first SID list (Rasoul in figure discloses the SID list in blue is on top of target node identifier); and using to-be-forwarded data having the outer packet header and the inner packet header as the to-be-forwarded packet (Rasoul in the figure discloses the user packet header and the inner packet header); and the inner packet header comprises a SID of the target node of the VPN service ((Rasoul in page 32 the fig discloses the node 10, SID of the target node. That corresponds to VPN service SID); 
the replacing the first SID list in the packet header with the second SID list comprises: 
replacing the first SID list in the outer packet header with the second SID list; and the sending the to-be-forwarded packet based on the second SID list comprises (Rasoul in the figure of page 32 discloses the node 4 replaces the first SID with the second SID (BSID) and forwards the packet to destination).
	sending the to-be-forwarded packet based on the second SID list in the outer packet header ((Rasoul in the figure of page 32 discloses the node 4 replaces the first SID with the second SID (BSID) and forwards the packet to destination).
	Regarding claim 18. The combination discloses a data forwarding apparatus, applied to a network system
Rasoul discloses wherein the network system comprises a head node (page 32 node1 in the figure corresponds to head node), an intermediate node, and a tail node, the data forwarding apparatus is the head node, and the head node comprises: one or more processors (page 32, the figure corresponds to node 4 that corresponds to intermediary node); and
 a memory, configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executed by the one or more processors to cause the head node to obtain to-be-forwarded data12U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US (page 32 node1 in the figure corresponds to head node that receives and passes data from source).
All other limitations of claim 18 are similar with the limitations of claim 1 above. Claim 18 is rejected on the analysis of claim 1 above.Preliminary Amendment 	
Regarding claim 19. Filsfils discloses a data forwarding apparatus, applied to a network system, wherein the network system comprises a head node, an intermediate node, and a tail node, the apparatus is the intermediate node, and the intermediate node comprises: one or more processors(([0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router (apparatus) according to one embodiment. Processing begins with process block 300. In process block 302, a packet is received. In process block 304, a lookup operation is performed on the destination address of the received packet to determine processing information. As determined in process block 305, if the packet was received on an external network interface and to be sent into an SR network, then processing proceeds to process block 306; [0045] Continuing in process block 306, the native packet is encapsulated into an SR packet with a SR encapsulating header with current SR information according to a corresponding policy, and processing proceeds to process block 308… Continuing with process block 308, an egress lookup operation is performed on the destination address of the outbound SR or native packet to determine forwarding information, with the packet forwarded accordingly; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); ) and 
a memory, configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executed by the one or more processors to cause the intermediate node to ((([0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router (apparatus) according to one embodiment. Processing begins with process block 300. In process block 302);
 receive a to-be-forwarded packet, wherein a packet header of the to-be-forwarded packet comprises a first SID list (([0044] –[0045] discloses FIG. 3A illustrates a process performed by an SR edge router according to one embodiment. Processing begins with process block 300. In process block 302, a packet is received. In process block 304, a lookup operation is performed on the destination address of the received packet to determine processing information. As determined in process block 305, if the packet was received on an external network interface and to be sent into an SR network, then processing proceeds to process block 306; [0045] Continuing in process block 306, the native packet is encapsulated into an SR packet with a SR encapsulating header with current SR information according to a corresponding policy, and processing proceeds to process block 308… Continuing with process block 308, an egress lookup operation is performed on the destination address of the outbound SR or native packet to determine forwarding information (SID), with the packet forwarded accordingly; [0021] discloses The SR packet includes a particular SR encapsulating header comprising a SRv6 segment identifier (SID) (e.g., according to SRv6); 
All other limitations of claim 19 are similar with the limitations of claim 9. Claims 19 is rejected on the analysis of claim 9 above.
Regarding claim 20. The combination discloses a data forwarding system, wherein the system comprises: 
Rasoul discloses a head node, configured to (page 32, the figure discloses node 1 that corresponds to head node): 
Rasoul discloses at least one intermediate node wherein the intermediate node is configured to receive the to-be-forwarded packet (Rasoul in page 32 discloses nod 4 (intermediate node) receives packet from the first network with SRH having SID); 
obtain the second SID list corresponding to the to-be-forwarded packet, and replace the first SID list in the packet header with the second SID list; and send the to-be-forwarded packet based on the second SID list ((Rasoul in page 32 discloses nod 4 (intermediate node) receives packet from the first network with SRH having SID (first SID); Node 4 replaces the SID with BSID (second SID) to tunnel communication in a different network).
All other limitations of claim 20 are similar with the limitations of claim 1 above. Claim 20 is rejected on the analysis of claim 1 above.
Claim 4-6, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Filsfils (US pg. no. 20180375684), and Rasoul, “segment routing”, further in view of Agarwal “SRv6 and MPLS interworking”.	
Regarding claim 4. The method according to claim 1.
But, the combination does not explicitly disclose: wherein the head node is connected to an ingress edge node in a first DCN subnet in a data center network DCN through a first basic forwarding network in a basic forwarding network, and an egress edge node in the first DCN subnet is connected to an ingress edge node in a second DCN subnet in the DCN through a second basic forwarding network in the basic forwarding network; 
the target forwarding path comprises: 
the ingress edge node in the first DCN subnet, at least 6U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary Amendment one SF node in the first DCN subnet, the egress edge node in the first DCN subnet, the ingress edge node in the second DCN subnet, at least one SF node in the second DCN subnet, and an egress edge node in the second DCN subnet; 
the first SID list is generated based on a SID of the ingress edge node in the first DCN subnet;
 the first SID list is replaced with the second SID list at the ingress edge node in the first DCN subnet, and the second SID list is generated based on at least one SF node in the first DCN subnet and the egress edge node in the first DCN subnet; and 
the second SID list is replaced with a third SID list at the egress edge node in the first DCN subnet, and the third SID list is generated based on the ingress edge node in the second DCN subnet; and 
	the sending the to-be-forwarded packet based on the first SID list comprises: 
	sending the to- be-forwarded packet to the ingress edge node in the first DCN subnet based on the first SID list through the first basic forwarding network.  
	However, in the same field of endeavor Agrawal discloses:
wherein the head node is connected to an ingress edge node in a first DCN subnet in a data center network DCN through a first basic forwarding network in a basic forwarding network (fig. 1 discloses different networks are concocted using border nodes to enable segment routing through the different domain of networks. The first domain corresponds to the first DCN, the second network corresponds to core network and the third network corresponds to the second DCN. These networks are exemplary representation. Any number of domain can be concatenated to enable  any combination of network formations. A node in a network external to the first DCN corresponds to head node. Node 1 corresponds to the ingress node of the first DCN;  node 4 corresponds to the egress node of the first DCN), and an egress edge node in the first DCN subnet is connected to an ingress edge node in a second DCN subnet in the DCN through a second basic forwarding network in the basic forwarding network (fig. 1 discloses node 4  that is egress to the first domain and ingress to the second domain (basic forwarding network); 
the target forwarding path comprises: 
the ingress edge node in the first DCN subnet, at least 6U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary Amendment one SF node in the first DCN subnet, the egress edge node in the first DCN subnet, the ingress edge node in the second DCN subnet, at least one SF node in the second DCN subnet, and an egress edge node in the second DCN subnet (fig. 1 discloses multidomain segment routing stitching. A path sending packet from node 1 to node 10 comprises nodes in each network. Service providing nodes in each domain such as router, gateway, firewall etc. corresponds to SF node); 
the first SID list is generated based on a SID of the ingress edge node in the first DCN subnet (Agrawal in 3.1.1 discloses When a service prefix (e.g., vpn or evpn) is received on head end with SLA (color extended community), the head- end (Node 1) node requests a PCE for a path to egress node that can satisfy the SLA. This is because Node 1 does not know how to compute the traffic engineered path through the multi-domain network to node 10. Node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs SRv6 End.BM BSID at node 4 with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10);
 the first SID list is replaced with the second SID list at the ingress edge node in the first DCN subnet, and the second SID list is generated based on at least one SF node in the first DCN subnet and the egress edge node in the first DCN subnet (Agarwal 3.1.1 discloses Node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs SRv6 End.BM BSID at node 4 (replacing) with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10.); and 
the second SID list is replaced with a third SID list at the egress edge node in the first DCN subnet, and the third SID list is generated based on the ingress edge node in the second DCN subnet (the second SID list is replaced with a third SID list at the egress edge node in the first DCN subnet, and the third SID list is generated based on the ingress edge node in the second DCN subnet (3.1.3 discloses interdomain stitching where using  BSID in place of SID to route data through strange network domain. The domain can be different types and the routing could be stitched through the domains to enable communication to the destination. The system is capable of routing the data through any type of network. Agarwal further discloses Node 
-1 performs SRv6 function T.Encaps.Red with VPN service SID and SRv6 Policy (BLUE,10): Packet leaving node 1 IPv6 ((A:1::, B:2:E::) (B:10::DT4, B:8:E::, B:4:BM-BLUE-7:: ; SL=3)) 
-Node 2 performs End functionPacket leaving node 2 IPv6 ((A:1::, B:4:BM-BLUE-7::) (B:10::DT4, B:8:E::, B:4:BM-BLUE-7:: ; SL=2)); 
-Node 4 performs End.BM functionPacket leaving node 4 MPLS (16005,16007,2)((A:1::, B:8:E::) (B:10::DT4, B:8:E::, B:4:BM-BLUE-7-:: ; SL=1)). Subsequent process can be done any type of network that is used and stitching the SR routing through any type of domain is possible that rendering the above limitation obvious); and 
	the sending the to-be-forwarded packet based on the first SID list comprises: 
	sending the to- be-forwarded packet to the ingress edge node in the first DCN subnet based on the first SID list through the first basic forwarding network (fig. 1 discloses multi-domain SR routing using BSID. Forwarding data from node 1 to node 10 corresponds to forwarding).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Agarwal. The modification would allow stitching multidomain networks together to enable scalable SR routing.
Regarding claim 5. The combination discloses method according to claim 4, 	Agarwal further discloses wherein the head node is a level- 2 aggregation device PRE-AGG device (fig. 1 discloses domain stitching. Nodes connected to node 1 corresponds to level-aggregation device), the first DCN subnet is an edge data center EDC network (SRv5 IGP1 corresponds to edge data center (EDC network), the second DCN subnet is a regional data center RDC network (fig. 1 discloses Srv6 IGP3 corresponds to RDC), both an ingress edge node and an egress edge node in the EDC network are level-1 aggregation devices APE-AGGs (fig. 1 discloses node 1 and node 4 corresponds to APE-AGGs; and the ), and both an ingress edge node and an egress edge node in the RDC network are data gateways DCGWs (fig. 1 discloses nodes 7 and 10 that they corresponds to DCGWs).  
	Regarding claim 6. The combination discloses method according to claim 4.
	Agarwal discloses, wherein the at least one SF node in the first DCN subnet (fig. 1, SRv6 IGP1) and the at least one SF node in the second DCN subnet are SF nodes in a telco cloud network (fig. 1 discloses different network domains combine by border nodes to enable SR routing. The service function nodes in the network corresponds to SF node. The system is capable to comprise different types of domains and different SF nodes and different domain types. Network SRv6 IGP1 and SRv6 IP3 corresponds to telecom-cloud network); and 
	the first basic forwarding network is a metropolitan area network, and the second basic forwarding network is a backbone network (fig. 1 discloses different network domains combined by border nodes to enable SR routing. The service function nodes in the network corresponds to SF node. The system is capable to comprise different domains and different SF nodes and different domain types such as metropolitan network. Any concatenation of different network types is an obvious variation of a system that Bind SID in multidomain network to enable end to end SR routing as indicated in 3.1.1 of Agarwal).  
Regarding claim 12. The combination discloses the method according to claim 11.
But, the combination does not explicitly disclose wherein before the obtaining of a second SID list corresponding to the to-be-forwarded packet, the method comprises:
 receiving, by the intermediate node, an SR policy sent by a controller, wherein the SR policy comprises the second SID list; 
the obtaining of a second SID list corresponding to the to-be-forwarded packet comprises: 
when an active SID in the first SID list is a SID of the intermediate node, obtaining, by the intermediate node, an operation instruction, wherein the operation instruction is used to instruct the intermediate node to replace the first SID list in the to-be-forwarded packet with the second 9U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary AmendmentSID list comprised in the SR policy; and 
determining, by the intermediate node, the second SID list comprised in the SR policy corresponding to the operation instruction as the second SID list corresponding to the to-be-forwarded packet; and 
the replacing of the first SID list in the packet header with the second SID list comprises: replacing the first SID list in the packet header with the second SID list based on an indication of the operation instruction.
However, in the same field of endeavor, Agarwal discloses:  
wherein before the obtaining of a second SID list corresponding to the to-be-forwarded packet, the method comprises:
 receiving, by the intermediate node, an SR policy sent by a controller, wherein the SR policy comprises the second SID list (Agrawal 3.1 Stitching heterogeneous domain discloses  the PCE computes and programs end to end path. The PCE is also aware of interworking requirement at border nodes, as each domain feeds topological information to the controller through BGP LS feeds. Intermediate domain of different data plane type is represented by Binding SID (BSID) of head end type in SID list. The intermediate domain BSID is programmed at domain entry border node with SID list through domain and exit node SID as last segment (receiving from controller (PCE)). In summary, an intermediate heterogenous domain is replaced by a BSID of the data plane nature of headend. The procedure work for all of deployment model mentioned above); 
the obtaining of a second SID list corresponding to the to-be-forwarded packet comprises: 
when an active SID in the first SID list is a SID of the intermediate node, obtaining, by the intermediate node, an operation instruction, wherein the operation instruction is used to instruct the intermediate node to replace the first SID list in the to-be-forwarded packet with the second 9U.S. Patent Application No. 17/386,954 Attorney Docket No. 13210276US Preliminary AmendmentSID list comprised in the SR policy ( Agrawal 3.1 Stitching heterogeneous domain discloses  the PCE computes and programs end to end path. The PCE is also aware of interworking requirement at border nodes, as each domain feeds topological information to the controller through BGP LS feeds. Intermediate domain of different data plane type is represented by Binding SID (BSID) of head end type in SID list. The intermediate domain BSID is programmed (operation instruction) at domain entry border node with SID list through domain and exit node SID as last segment (receiving from controller (PCE)). In summary, an intermediate heterogenous domain is replaced by a BSID of the data plane nature of headend. The procedure work for all of deployment model mentioned above); and 
determining, by the intermediate node, the second SID list comprised in the SR policy corresponding to the operation instruction as the second SID list corresponding to the to-be-forwarded packet (Agrawal 3.1.1 discloses node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4) (intermediate node). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs SRv6 End.BM BSID at node 4 (replacing the original SID) with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10); and 
the replacing of the first SID list in the packet header with the second SID list comprises: replacing the first SID list in the packet header with the second SID list based on an indication of the operation instruction (Agrawal discloses the PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4) (intermediate node). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID (replacing the original SID from node 1 with BSID).The PCE installs SRv6 End.BM BSID at node 4 with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10).

Regarding claim 14. The combination discloses the method according to claim 9.
But the combination does not explicitly disclose:
 wherein the intermediate node is an egress edge node in a first DCN subnet in a DCN, and an egress edge node in the first DCN subnet is connected to an ingress edge node in a second DCN subnet in the DCN through a basic forwarding network; 

the target forwarding path comprises: the ingress edge node in the first DCN subnet, at least one SF node in the first DCN subnet, the egress edge node in the first DCN subnet, the ingress edge node in the second DCN subnet, at least one SF node in the second DCN subnet, and an egress edge node in the second DCN subnet; 
the first SID list is generated based on the at least one SF node in the first DCN subnet and the egress edge node in the first DCN subnet; 
the second SID list is generated based on the ingress edge node in the second DCN subnet; 
the receiving, by an intermediate node, of a to-be-forwarded packet comprises: 
receiving, by the intermediate node through an internal node in the first DCN subnet, the to-be-forwarded packet sent by a last SF node in the at least one SF node in the first DCN subnet; and 
the sending of the to-be-forwarded packet based on the second SID list comprises: 	sending the to-be-forwarded packet to the ingress edge node in the second DCN subnet based on the second SID list through the basic forwarding network.  
However, in the same field of endeavor, Agarwal discloses:
wherein the intermediate node is an egress edge node in a first DCN subnet in the DCN, and an egress edge node in the first DCN subnet is connected to an ingress edge node in a second DCN subnet in the DCN through the basic forwarding network (fig. 1 discloses different networks are concocted using border nodes to enable segment routing through the different domain of networks. The first domain corresponds to the first DCN, the second network corresponds to core network (basic forwarding network) and the third network corresponds to the second DCN. These networks are exemplary representation. Any number of domain can be concatenated to enable  any combination of network formations. A node in a network external to the first DCN corresponds to head node. Node 1 corresponds to the ingress node of the first DCN;  node 4 (intermediary node) corresponds to the egress node of the first DCN); 
the target forwarding path comprises: 
the ingress edge node in the first DCN subnet, at least one SF node in the first DCN subnet, the egress edge node in the first DCN subnet, the ingress edge node in the second DCN (subnet fig. 1 discloses multidomain segment routing stitching. A path sending packet from node 1 to node 10 comprises nodes in each network. Service providing nodes in each domain such as router, gateway, firewall etc. corresponds to SF node), at least one SF node in the second DCN subnet, and an egress edge node in the second DCN subnet (fig. 1 discloses multidomain segment routing stitching. A path sending packet from node 1 to node 10 comprises nodes in each network. Service providing nodes in each domain such as router, gateway, firewall etc. corresponds to SF node); 
the first SID list is generated based on the at least one SF node in the first DCN subnet and the egress edge node in the first DCN subnet (fig. 1 discloses multidomain segment routing by stitching segment routing SIDS using a binding SID (BSID). A path sending packet from node 1 to node 10 comprises nodes in each network. Service providing nodes in each domain such as router, gateway, firewall etc. corresponds to SF node. Node 4 providing border gateway corresponds to SF node and intermediate node); 
the second SID list is generated based on the ingress edge node in the second DCN subnet (Agrawal in 3.1.1 discloses When a service prefix (e.g., vpn or evpn) is received on head end with SLA (color extended community), the head- end (Node 1) node requests a PCE for a path to egress node that can satisfy the SLA. This is because Node 1 does not know how to compute the traffic engineered path through the multi-domain network to node 10. Node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs SRv6 End.BM BSID at node 4 with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10. The border node in multi-domain configuration, e.g Node-4 is programed to replace SID with BSID. Generating BSID corresponds to generating the second SID); 
the receiving, by an intermediate node, of a to-be-forwarded packet comprises: 
receiving, by the intermediate node through an internal node in the first DCN subnet, the to-be-forwarded packet sent by a last SF node in the at least one SF node in the first DCN subnet (Agrawal in 3.1.1 discloses When a service prefix (e.g., vpn or evpn) is received on head end with SLA (color extended community), the head- end (Node 1) node requests a PCE for a path to egress node that can satisfy the SLA. This is because Node 1 does not know how to compute the traffic engineered path through the multi-domain network to node 10. Node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs Rv6 End.BM BSID at node 4 with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10. The node 4 receiving the packet from 1 based on the above configuration corresponds to receiving); and 
the sending of the to-be-forwarded packet based on the second SID list comprises: 	sending the to-be-forwarded packet to the ingress edge node in the second DCN subnet based on the second SID list through the basic forwarding network ((Agrawal in 3.1.1 discloses When a service prefix (e.g., vpn or evpn) is received on head end with SLA (color extended community), the head- end (Node 1) node requests a PCE for a path to egress node that can satisfy the SLA. This is because Node 1 does not know how to compute the traffic engineered path through the multi-domain network to node 10. Node 1 requests SR PCE to compute a path to node 10 providing optimization objective, constraints(e.g: low latency). The PCE computes low latency path via node 2, 5 and 8. The PCE identifies the end-to-end path is not consistent data plane and kicks in interworking procedures at the border node(4). It programs a policy at 4 that "Stitches" domains using SRv6 End.BM BSID. The PCE installs SRv6 End.BM BSID at node 4 with segments are node 5, 7. SR PCE responds back to node 1 with SRv6 segments via node 2, End.BM at node 4, node 8 and node 10. The node 4 sending the packet forward from 4 based on the above configuration corresponds to forwarding).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Agarwal. The modification would allow segment routing among heterogenous network domains to enable scalable segment routing.
Regarding claim 15. The combination discloses the method according to claim 14.
All other limitations of claim 15 are similar with the limitations of claim 5. Claim 15 is rejected on the analysis of claim 15 above.
Regarding claim 16. The combination discloses method according to claim 15.
Agarwal discloses wherein at least one SF node in the EDC network (Srv6 IGP1) and at least one SF node in the RDC network (SRv6IP3) are SF nodes in a telco cloud network (fig. 1 discloses different network domains combine by border nodes to enable SR routing. The service function nodes in the network corresponds to SF node. The system is capable to comprise different types of domains and different SF nodes and different domain types. Network SRv6 IGP1 and SRv6 IP3 corresponds to telecom-cloud network)); 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pg. no 20200127913.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445